                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


MARILYN BELLAMY,                            )
          Plaintiff,                        )
                                            )
          v.                                )
                                            )              JUDGMENT
NANCY A. BERRYHILL,                         )
Acting Commissioner of Social Security,     )              Case No. 7:17-CV-191-KS
             Defendant.                     )
                                            )




Decision by Court.

This action came before United States Magistrate Judge Kimberly A. Swank for consideration of the
parties’ cross motions for judgment on the pleadings.

IT IS ORDERED, ADJUDGED AND DECREED the Plaintiff’s Motion for Judgment on the
Pleadings [DE-16] is GRANTED, Defendant’s Motion for Judgment on the Pleadings [DE-20] is
DENIED and the case is REMANDED to the Commissioner pursuant to sentence four of 42 U.S.C.
§ 405(g) for further consideration.



This judgment filed and entered on March 19, 2019, with electronic service upon:

Kristin Oakley Counsel for Plaintiff
Mark Goldenberg, Counsel for Defendant



                                            PETER A. MOORE, JR.
                                            CLERK, U.S. DISTRICT COURT



DATE: MARCH 19, 2019                               /s/ Shelia Foell
                                            (By): Shelia Foell, Deputy Clerk
